DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objection is hereby withdrawn in view of amended claim 10.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of amended claim 10.

 	The Applicant’s arguments with respect to claims #1-6, 8-16, 21-25 in the reply filed on April 27, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-6, 8-16, 21-25 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the light pipe structure has two discrete widths, wherein a width of the light pipe structure increases from top to bottom” (claim 1); “wherein the interconnect structure . . . is selectively electrically coupled to the photodetector” (claim 10); “wherein the 
	Chang et al. (U.S. Patent Publication No. 2018/0269251 A1), hereafter “Chang”, is the closest prior art.  As to claim 1, Chang teaches more than two discrete widths.  As to claim 10, Chang instead teaches the interconnect structure connects the transistor structure 110 to the outside environment, and there is no mention of the interconnect structure being electrically coupled to the photodetector.  See Chang, ¶ [0020].  As to claim 21, Chang does not teach the limitations of the upper and lower etch stop layers.  No other prior art references were found.
  	 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829